Citation Nr: 1645565	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-22 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory condition, to include chronic obstructive pulmonary disease (COPD), to include as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1964 to December 1967, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran was scheduled to appear at a Board hearing in December 2015, but he did not appear.  As such, the matter is adjudicated on the basis of the evidence of record.  

This case was previously before the Board in March 2016, when it was remanded for further development, to include obtaining a VA examination or opinion with respect to the issue on appeal.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's current respiratory disability is not shown to be related to his military service, to include exposure to herbicides.



CONCLUSION OF LAW

The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In April 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2016.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Exposure to certain herbicide agents, include the one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975).  38 U.S.C.A. § 1116(f).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain specific diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Emphysema and COPD are not on this list of diseases.

Notwithstanding the foregoing, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation.  Medical evidence must show the Veteran's disability is related to service, to include exposure to chemicals therein.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Facts and Analysis

The Veteran seeks service connection for a respiratory disability, which he asserts is the result of exposure to herbicides such as Agent Orange during his service in Vietnam.  His DD Form 214 shows that he had service in the Republic of Vietnam, and he is therefore presumed to have been exposed to herbicides.

The Veteran's service treatment records show that at the time of service separation in 1967, the examiner noted an abnormality in his mouth or throat, although the written description of that abnormality is illegible.  The Veteran's report of medical history completed at the same time, in September 1967, denied ear, nose, or throat trouble; chronic or frequent colds; sinusitis; hay fever; asthma; shortness of breath; pain or pressure in the chest; or, chronic cough.

Post-service, a treatment note dated in October 2001 indicated that the Veteran was complaining of a history of a congested cough for over 5 years.  The coughing occurred sporadically, often after dinner or at night, and was accompanied by white phlegm.  He denied shortness of breath, or difficulty breathing, and his coughing did not interfere with activities of daily living.  The provider noted that the Veteran had quit smoking 10 years prior, but had smoked for 35 years and had averaged three packs of cigarettes per day.  An April 2009 treatment note stated that the Veteran's smoking history was the equivalent of 80 pack years.

Upon VA examination in June 2016, the Veteran reported that he was first evaluated for complaints of breathing problems in about 2006 when he exhibited dyspnea or shortness of breath on exertion.  At that time he underwent pulmonary function testing, which showed a moderate obstructive defect, a normal diffusion capacity, and no response to bronchodilators.  He was being treated with inhalers, and reported symptoms of coughing up phlegm during exercise treadmill testing and respiratory infections which seemed to take longer than usual to clear-up.  The examiner noted that he had smoked regularly until he quit 30 years ago.  Chest X-rays showed minimal emphysematous changes and a CT scan showed mild centrilobular emphysematous changes and right middle lobe atelectasis.  The examiner provided a discussion of medical research with respect to the Veteran's respiratory disability, as well as a discussion of the research on herbicide exposure.  It was the examiner's opinion that the Veteran's respiratory disability was not likely to have been incurred in or caused by service, to include as a result of herbicide exposure.  The examiner noted that all of the relevant research found no link between herbicide exposure and the type of respiratory disability (centrolobular emphysema), or COPD, wheezing, or asthma.  The examiner noted that diagnostic testing had confirmed a diagnosis of centrolobular emphysema, the leading cause of which is shown by research to be cigarette smoking, and the Veteran had a long history of heavy smoking even though he had since quit.  For these reasons the examiner concluded that the Veteran's current respiratory disability was most likely due to his cigarette smoking and not likely related to his military service.  

In light of all of the evidence of record, including that set forth above, the Board finds that service connection for a respiratory disability is not warranted here.  Specifically, as noted, emphysema and COPD are not included among the diseases for which service connection is presumed when the Veteran was exposed to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The law allows alternative means of proving service connection, in accordance with Combee, where the Veteran provides evidence that the claimed disability was nonetheless caused by exposure to herbicides.  In this case, no such evidence has been provided.

Further, the evidence is against service connection on any other basis.  While the Veteran had a notation of abnormal findings in his mouth and throat at the time of service separation in 1967, he denied any respiratory symptoms.  In addition, by his own statements, the first manifestations of respiratory problems arose in the 1990s, nearly 30 years after service separation.  The evidence of record shows that the Veteran smoked quite heavily for some 35 years, with medical providers noting an 80 pack year history.  The VA medical expert opinion of June 2016 outlined the specific nature of the Veteran's current respiratory disability - centrolobular emphysema - and provided citations to medical research showing that such disability is not shown to be linked to herbicide exposure but is most commonly caused by cigarette smoking.  There is no medical evidence to the contrary.

The Board notes that the Veteran's treatment records have included a reference to asbestos exposure and/or the presence of asbestosis.  The December 2014 CT scan report specifically stated that there were no findings which suggested asbestos exposure or asbestosis.  Rather the findings were indicative of centrilobular emphysema, as discussed above.  The record does not show any evidence of exposure to asbestos in service.  As such, the Board finds that there is no basis for service connection for asbestosis.

For all of the reasons set forth above, the claim of service connection for a respiratory disability is denied.  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disability, to include as a result of herbicide exposure, is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


